TUTTLE, Senior Circuit Judge,
concurring in part and dissenting in part:
With deference, I concur in part and dissent in part. I concur in the opinion of the majority with respect to all issues other than that dealing with Raulerson’s request to represent himself at the resentencing hearing. As to that issue I dissent. My disagreement with the Court is with the conclusion “that Raulerson failed to make an ‘unequivocal’ assertion of his right to relinquish counsel until February 6, 1981”, and with the Court’s treatment of his failure to reassert his demand to represent himself.
At a status hearing on July 15, 1980, Raulerson requested to appear as co-counsel in his case. This motion was denied by the trial court.1 Thereafter, Raulerson sent a letter, dated July 18, 1980 to the trial judge. In that letter, Raulerson expressed dissatisfaction with his attorney and formally moved to appear pro se, even going so far as to cite Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). Thereupon, under the Supreme Court’s holding in Faretta, and as pointed out by this Court in Hance v. Zant, 696 F.2d 940, 949 (11th Cir., 1983), the trial court was obliged to conduct a Faretta -type hearing in order to make plain to Raulerson the dangers and possible adverse results if he acted as counsel for himself. Instead, however, of doing that he permitted Raulerson to act as co-counsel, relying on a Florida appeals court’s decision in Tait v. State, 362 So.2d 292 (Fla.D.C.A.1978). Immediately thereafter, the trial judge learned that the Florida Supreme Court had overruled the district court of appeals in the Tait case. State v. Tait, 387 So.2d 338 (Fla.1980). The trial court then withdrew its earlier grant of permission for Raulerson to act as co-counsel and proceeded to a judgment sentencing him to death. At a subsequent hearing on February 6, 1981 dealing with an appeal from this sentence, Raulerson again demanded the right to represent himself, whereupon the trial judge commenced his Faretta -type hearing. The trial judge conducted such a hearing until Raulerson left the courtroom. This hearing, as noted, was entirely collateral to the present case, because the trial judge had already sentenced Raulerson to the death penalty on August 12.
*814Instead of conducting the Faretta -type hearing the record discloses the following scenario: first Raulerson asked for the right to appear as co-counsel, possibly thinking that this was the maximum he could expect from the trial judge; he then made a formal demand for the right to represent himself pro se, which should have resulted in an immediate hearing by the trial court; then, he was favored by the action of the trial court in permitting him to act as co-counsel, but then within a few hours he faced a reversal of the judge’s position and was denied that right; then, some six months later in an unrelated hearing he made a further motion to represent himself. Thereupon, the trial court proceeded to hold the Faretta-type inquiry. It is not, it seems to me, reasonable for us to assume that when Raulerson at this late date, after the conclusion of the resentencing proceeding on August 11 and 12 in defiance of his established right, then asked to represent himself, this would be his first “unequivocal” assertion of his right. If we were to make any assumption, I think it would be that by this time Raulerson would be so utterly confused that he might be expected to walk out on that proceeding.
Unless we can assume that Raulerson would have acted the same way if the trial court, in response to his first demand, had undertaken in a proper manner to acquaint him with the problems he faced, then it seems to me that the trial court’s failure to hold such a hearing could not be deemed as being ratified because six months after the sentencing hearing, he acted in the manner in which he did.
I would conclude that the failure of the trial court to respond affirmatively to his demand for the right to represent himself as required in Faretta was an absolute and final denial of that right which was not waived by his subsequent conduct. It seems to me a little naive for us to affirm the trial court's finding that Raulerson’s “vacillation” amounted to waiver. Whatever vacillation appears in the record as it now stands was, it seems to me, the fault of the trial judge, whose vacillation could hardly be expected to have been treated by a non-lawyer defendant any differently than it was.
As to the second basis of my disagreement, I think the treatment by this Court of Raulerson’s failure “to pursue the matter” of his demand to represent himself ignores the provisions of Rule 46 F.R. Civ.P. This rule states:
formal exceptions to rulings or orders of the court are unnecessary; but for all purposes for which an exception has heretofore been necessary it is sufficient that a party, at the time the ruling of the court is made or sought, makes known to the court the action which he desires the court to take ... and his grounds therefor; ____
The effect of the Court’s decision here is that when the trial court denied his request, Raulerson was obliged to renew his demand. This is nothing more or less, it seems to me, than requiring him to make an “exception” to the court’s ruling.
I would remand for a further sentencing hearing.

. A defendant does not have a constitutional right to hybrid representation (self-representation with the assistance of counsel), although such representation remains as an option in the discretion of the trial court. United States v. Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981); United States v. Daniels, 572 F.2d 535, 540 (5th Cir. 1978).